Citation Nr: 0809774	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-22 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 22, 2001, 
for grant of a 100 percent rating for bipolar disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1987 to May 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran's file was subsequently 
transferred to the Waco, Texas RO.  

Upon an October 2006 Board decision, the claim was remanded 
to provide the veteran with appropriate VCAA notice.  The 
requested action was taken and the claim is appropriately 
before the Board for review.  

In November 2004, the veteran appeared and testified before a 
Decision Review Officer at the Waco RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran first referenced a claim of service 
connection for bipolar disorder in a notice of disagreement 
(NOD), dated February 15, 2000.

3.  The veteran was diagnosed as having bipolar disorder in 
February 1989 and confirmed by a VA examination in April 
2003.  


CONCLUSION OF LAW

Criteria for an effective date of February 15, 2000, for the 
grant of service connection for bipolar disorder have been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative, and has enhanced 
its duty to assist a veteran in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA. Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of his claim on appeal under VCAA.

Upon the request of the veteran, the VCAA requires 
readjudication of certain previously denied claims.  The 
VCAA, which was enacted on November 9, 2000, requires 
readjudication if the claim (1) became final between July 14, 
1999 and the enactment of the VCAA, (2) was issued by the 
Secretary of Veterans Affairs or a court on the basis the 
claim was not well grounded and (3) the veteran made a 
request for readjudication within two years of the enactment 
of the VCAA.  See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 
2099-100 (2000).  If such a claim were readjudicated, the 
prior decision was to be treated as though it had never been 
made.  See also VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast 
Letter 00-87 (Nov. 17, 2000).

The veteran was denied service connection for a personality 
disorder in a July 1989 rating decision.  The veteran did not 
perfect an appeal on that claim.  The veteran filed a claim 
of service connection for a psychiatric disorder in November 
1999, it was denied by the RO in a February 2000 rating 
decision finding that no new and material evidence had been 
submitted to reopen the veteran's previously denied claim of 
service connection for a personality disorder.  That same 
month, the veteran filed a NOD indicating that he believed 
his claim of service connection for bipolar disorder was 
well-grounded.  The veteran did not perfect an appeal 
regarding his request to reopen his claim for a psychiatric 
disorder, as he did not file a substantive appeal following 
the May 2000 Statement of the Case.  

In March 2000, the veteran formally filed a claim of service 
connection for bipolar disorder.  In May 2000, the veteran's 
claim of service connection for bipolar disorder was denied 
as being not well grounded.  Pursuant to the enactment of the 
VCAA, the RO, in June 2001, unilaterally readjudicated the 
veteran's claim of service connection for bipolar disorder.  
See VAOPGCPREC 3-2001.

The veteran contends that the effective date for the grant of 
service connection for bipolar disorder should be the date he 
filed his claim for service connection for a psychiatric 
disability-November 16, 1999.  He further contends that he 
was not issued a VA Form 9 to file a substantive appeal 
following the February 2000 rating decision, which had 
declined to reopen the veteran's previously denied claim of 
service connection for a personality disorder.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  

First, the Board notes that the May 2000 Statement of the 
Case was mailed to the veteran's address of record, and the 
letter accompanying the Statement of the Case indicates a VA 
Form 9 was enclosed.  The Board finds that the veteran was 
provided a VA Form 9 and instructions for perfecting his 
appeal.  

The evidence of record indicates that the veteran was 
diagnosed as having bipolar disorder, manic and moderate, in 
February 1989.  In March 2002, the RO denied the veteran's 
claim of service connection for bipolar disorder as there was 
no evidence that his disability was caused or aggravated by 
service.

In April 2003, the veteran underwent a VA examination for his 
bipolar disorder.  The examiner noted that although the 
characteristics and symptomatology for bipolar disorder were 
present prior to service, his lack of effective coping skills 
and stress encountered during service aggravated it.  The 
veteran was granted service connection for bipolar disorder 
in May 2003 with a rating of 100 percent, effective June 22, 
2001.  The RO considered the June 22, 2001, effective date to 
be the date of the veteran's claim, although the veteran made 
no claim for bipolar disorder on that date.  

Given the evidence as outlined above, the Board finds that 
the veteran's February 2000 NOD regarding his denied claim of 
service connection for a personality disorder is considered a 
claim of service connection for bipolar disorder.  The Board 
appreciates the veteran's assertion that his effective date 
for the grant of service connection should be November 16, 
1999, but that claim was denied on the basis that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a personality disorder-it was not 
denied as being not well-grounded.  Thus, Pub. L. No. 106-
475, § 7, 114 Stat. 2096 had no applicability to the November 
1999 claim.  The evidence of record reflects a February 1989 
diagnosis of bipolar disorder, which was confirmed by an 
April 2003 VA examination.  The April 2003 VA examination 
also linked the veteran's current disability to service.  
Upon readjudication of the veteran's claim due to enactment 
of the VCAA, the veteran is entitled to an effective date as 
of the date of the claim that was denied as not being well-
grounded.  Therefore, the veteran's effective date for a 
grant of service connection for bipolar disorder is the date 
of receipt of his claim-February 15, 2000.  


ORDER

An effective date of February 15, 2000, for the grant of 
service connection for bipolar disorder is granted, subject 
to the laws and regulations governing the award of monetary 
benefits. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


